ORDER
The Office of Attorney Ethics having filed a petition with the Supreme Court pursuant to Rule 1:20 — 3(g) and Rule 1:20-11(a), seeking the immediate temporary suspension from practice of DANIEL J. O’HARA, JR., formerly of SUMMIT, who was admitted to the bar of this State in 1971, good cause appearing;
It is ORDERED that DANIEL J. O’HARA, JR., is temporarily suspended from the practice of law, effective immediately, and until further Order of this Court; and it is further
ORDERED that no petition for reinstatement be submitted until respondent has provided a complete accounting for the Dolan estate demonstrating that he has properly safeguarded the estate funds and assets; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by respondent.pursuant to Rule 1:21-6 or in connection with the Estate of John F. Dolan, shall be restrained from disbursement except on application to this Court, for good cause shown, pending the further Order of this Court; and it is further
ORDERED that DANIEL J. O’HARA, JR., be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20 dealing with suspended attorneys.